UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1621



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          and


HANCOCK BANK,

                                                           Garnishee,

          versus


WAYNE ALLEN FLETCHER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:02-cv-00493-H)


Submitted:   September 11, 2006           Decided:   October 12, 2006


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Allen Fletcher, Appellant Pro Se. Neal Irving Fowler, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Wayne Allen Fletcher appeals the district court’s orders

and judgment granting summary judgment to the United States and

denying his motion for reconsideration.      We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.    See United States v.

Fletcher, No. 5:02-cv-00493-H (E.D.N.C. Apr. 12, 2005; filed Mar.

20, 2006, entered Mar. 21, 2006).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 3 -